884 F.2d 580
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose RUIZ, David Moroyoqui, and Phillip Lopez, Plaintiffs-Appellants,v.William George YOUNG, Defendant-appellee.
No. 88-3700.
United States Court of Appeals, Sixth Circuit.
Aug. 30, 1989.

Before KENNEDY and KRUPANSKY, Circuit Judges;  and WENDELL A. MILES, Senior District Judge*.
PER CURIAM.


1
Plaintiffs-appellants Jose Ruiz, David Moroyoqui, and Phillip Lopez have appealed from a judgment entered by the district court in favor of defendant William George Young, after a bench trial initiated pursuant to the Fair Labor Standards Act, 29 U.S.C. Secs. 201 et seq., and Ohio Rev.Code Sec. 4113.15, wherein the trial court determined that absent proof that the defendant acted willfully within the meaning of 29 U.S.C. Sec. 255(a), as interpreted by the Supreme Court in McLaughlin v. Richland Shoe Co., 468 U.S. 128, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988), the plaintiffs' actions were barred under the two-year time limitation of Sec. 255(a) and, consequently, no cause of action accrued under Ohio Rev.Code Sec. 4113.15.


2
A review of plaintiffs-appellants' assignments of error, the record on appeal, and the briefs of the parties prompts this court to conclude that the district court's disposition was not clearly erroneous and its judgment is, accordingly, AFFIRMED for the reasons stated in District Judge Potter's opinion of June 30, 1988.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation